DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1, 3-8, 12, 14-16, and 21 are pending (claim set as filed on 05/31/2022).
Applicant’s election without traverse of Group I directed to the products is again acknowledged. Claims 12 and 14-16 directed to the methods stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Therefore, product claims 1, 3-8, and 21 are under examination. 

Priority
	This application filed on 02/16/2017 has a provisional application no. 62/295,557 filed on 02/16/2016.

Withdrawal of Rejections
The response filed on 05/31/2022 is acknowledged and is considered sufficient to overcome the previous claims rejection under 35 U.S.C. 112(a) written description (new matter negative limitation) from the last office action. Therefore, the previous claim rejections have been withdrawn necessitated by Applicant’s persuasive argument providing sufficient showing of support in the instant specification for the negative limitation of “with the proviso that the glycoengineered stem cell does not comprise a targeting antibody” (see Applicant’s remarks on page 5 and instant specification at page 6, lines 3-9). 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection
Claim Rejections - 35 USC §112, Indefinite
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 8 recites, in part, “system of claim 1, wherein the detectable label” and therefore, lacks antecedent basis for the detectable label because claim 1 does not reflect this feature. Appropriate correction is required. 

New Grounds of Rejection 
Claim Rejections - 35 USC §102, Anticipation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadhukha (Glyco-engineered Mesenchymal Stem Cells as Potential Theranostic Agents: Therapeutic Nanoparticle Conjugation - cited in the IDS filed on 03/16/2018 which has a different inventive entity and indicates a date of 04/19/2015).  
Sadhukha discloses mesenchymal stem cells (MSCs) have natural active targeting to tumor tissues and teaches a cell labeling and tracking strategy based on metabolic glyco-engineering and copper-free chemistry. Sadhukha teaches incubation of MSCs in the presence of Ac4ManNAz results in the expression of synthetic glycans with reactive azide groups on the surface of the cells and that these azide groups are available for ‘clicking’ with other suitable reaction partners such as dibenzocyclooctyl (DBCO) fluorophores or DBCO-nanoparticles. Surface-functionalized cytotoxic drug and imaging agent loaded PLGA nanoparticles can be used for targeted delivery of high drug payload (see page 1).

Claims 1, 3-8, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Layek (Sadhukha) (Glycoengineered MSCs as Potential Theranostic Agents: Process Optimization - Examiner’s note: on page 5 of the IDS filed on 03/16/2018 cites a duplicate entry for Sadhukha presumably intended for first named author Layek, which has a different inventive entity and said IDS indicates a date of 04/19/2015 for this disclosure). 
Layek discloses teaches a cell labeling and tracking strategy based on metabolic glyco-engineering and copper-free chemistry. Layek teaches incubation of MSCs in the presence of Ac4ManNAz results in the expression of synthetic glycans with reactive azide groups on the surface of the cells and that these azide groups are available for ‘clicking’ with other suitable reaction partners such as dibenzocyclooctyl (DBCO) fluorophores or DBCO-nanoparticles. Surface-functionalized cytotoxic drug and imaging agent loaded PLGA nanoparticles can be used for targeted delivery of high drug payload (see page 1).
New Grounds of Rejection 
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (Mesenchymal Stem Cells: a Potential Targeted-Delivery Vehicle for Anti-Cancer Drug Load Nanoparticles, 2013) in view of Lee (Chemical Tumor-Targeting of Nanoparticles Based on Metabolic Glycoengineering and Click Chemistry, published online 02/05/2014) and Hart (Metabolic Labeling and Click Chemistry Detection of Glycoprotein Markers of Mesenchymal Stem Cell Differentiation, 2011) - all references cited in the IDS filed on 03/16/2018.
	Gao discloses “the targeted delivery of anti-cancer agents is a promising field in anticancer therapy. Mesenchymal stem cells (MSCs) have inherent tumor-tropic and migratory properties, which allow them to serve as vehicles for targeted drug delivery systems for isolated tumors and metastatic diseases” and Gao examines the potential of MSCs as targeted-delivery vehicle for anticancer drug-loaded nanoparticles (NPs) (see abstract & page 174, right col.).
	However, Gao does not teach: an artificial surface saccharide with a reactive functional group (as required by claim 1’s first limitation); or an azide functional group with therapeutic agents comprising dibenzyl cyclooctyne (as seen in dependent claims).
Lee’s general disclosure relates a “two-step in vivo tumor-targeting strategy for nanoparticles via metabolic glycoengineering and click chemistry” which can “enhanced tumor-targeting ability can significantly enhance the cancer therapeutic efficacy in animal studies” (see abstract). Lee teaches a “metabolic glycoengineering technique to generate azide groups for click chemistry. Metabolic glycoengineering uses the intrinsic glycan synthesis of cells to introduce unnatural glycans with specific chemical groups by feeding the precursors used as a building block ... we can artificially generate azide groups on the tumor cells that can then be used for click chemistry in vivo” (see page 2049, bridging ¶). Lee further teaches azide groups were determined by binding with DBCO-sulforhodamine B (red fluorescence).40 After treatment of Ac4ManNAz or Ac4ManNAz-CNP for 3 days (see page 2050, right col. & Results-Discussion). 
Hart discloses human mesenchymal stem cells (MSCs) are multi-potent stem cells and further teaches a two-step labeling method involves the metabolic incorporation of unnatural azido-modified sugars into protein glycans and subsequent ligation with fluorescent azide-reactive detection probes utilizing click chemistry (see abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to glycoengineer mesenchymal stem cells (MSCs) to comprise artificial surface saccharide comprising a reactive functional group via metabolic glycol-engineering and bioorthogonal copper-free click chemistry for tumor-targeted delivery of therapeutic agents following the disclosures of Gao, Lee, and Hart. The MPEP at 2141 (III) provides exemplary rationales that may support a conclusion of obviousness include: (a) 
combining prior art elements according to known methods to yield predictable results. Hence, an ordinary artisan would have readily envisage the claimed invention because: 
Gao teaches MSCs have inherent tumor-tropic and migratory properties, which allow them to serve as vehicles for targeted drug delivery systems for isolated tumors and metastatic diseases and Gao examines the potential of MSCs as targeted-delivery vehicle for anticancer drug-loaded nanoparticles (NPs).
Lee teaches a technique utilizing metabolic engineering and click chemistry to introduce unnatural glycans (i.e. saccharide) with specific chemical groups (e.g. azide group) for tumor-targeting strategy for nanoparticles.
Hart discloses the metabolic incorporation of unnatural azido-modified sugars using MSCs.
Thus, it is deemed readily predictable combination of prior art elements and an ordinary artisan would have been motivated to use glycoengineered MSCs for targeted-drug delivery carriers of therapeutic agents (e.g. drug loaded nanoparticles) is because Gao discloses they are ideal carriers due to their tumor homing capabilities and potential as targeted-delivery vehicle for anticancer drug-loaded nanoparticles (NPs) and Hart discloses that is already known in the art to metabolically glyco-engineer MSCs. 

Claims 1, 3-8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Koo (Bioorthogonal Copper-Free Click Chemistry In Vivo for Tumor-Targeted Delivery of Nanoparticles, 2012) in view of Sadhukha (Nano-engineered Mesenchymal Stem Cells as Targeted Therapeutic Carriers, 2014) and Hart (Metabolic Labeling and Click Chemistry Detection of Glycoprotein Markers of Mesenchymal Stem Cell Differentiation, 2011) - all references cited in the IDS filed on 03/16/2018.
	Koo’s general disclosure is directed to “cancer nanomedicine, this bioorthogonal chemistry together with metabolic glycoengineering can greatly enhance the tumor-targetability of nanoparticles” (see page 11836, right col.). Koo states that “Taken together, this technique will be highly useful for the targeted delivery of nanoparticles for imaging and drug delivery” (see page 11839, right col.). 
Koo discloses “bioorthogonal chemistry with high specificity is paving the way for many novel innovations in the biological field … researchers have developed many chemicals for biocompatible copper-free click chemistry by focusing on ring-strained alkyne groups as the counterparts to azide groups for increased reactivity. With these chemical groups, various targeting moieties could be specifically conjugated to nanoparticles. In particular, bioorthogonal
chemistry has shown powerful applications in biological fields in combination with metabolic glycoengineering. Through metabolic glycoengineering, unnatural glycans are introduced onto cells by feeding specific precursors on the basis of their intrinsic metabolism. Therefore, bioorthogonal chemical reactions can occur specifically on target living cells with artificially introduced unnatural glycans containing particular chemical groups, such as azides” (see page 11836, bridging ¶ of left and right col.). 
	Koo further teaches to target unnatural sialic acids with azide groups, DBCO was chosen as a bioorthogonal chemical group because of its high reactivity to azide groups through copper-free click reactions. For in vitro and in vivo near-infrared fluorescence (NIRF) tracking of liposomes, 0.5 molar ratio of Cy5-labeled lipids were incorporated into DBCO-lipo and PEG-lipo (see page 11837, left col.). 
However, Koo does not teach: a glycoengineered mesenchymal stem cell comprising an artificial surface saccharide (as required by claim 1’s first limitation).
Sadhukha teaches “nano-engineered mesenchymal stem cells (nanoengineered MSCs) as tumor-targeted therapeutic carriers. In addition to their exquisite tumor homing capabilities, MSCs overexpress efflux transporters such as P-glycoprotein and are highly drug resistant. The inherent tumor-tropic and drug-resistant properties make MSCs ideal carriers for toxic payload. Nano-engineered MSCs were prepared by treating human MSCs with drug-loaded polymeric nanoparticles. Incorporating nanoparticles in MSCs did not affect their viability, differentiation or migration potential” (see abstract). 
Hart discloses human mesenchymal stem cells (MSCs) are multi-potent stem cells and further teaches a two-step labeling method involves the metabolic incorporation of unnatural azido-modified sugars into protein glycans and subsequent ligation with fluorescent azide-reactive detection probes utilizing click chemistry (see abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to glycoengineer mesenchymal stem cells (MSCs) to comprise artificial surface saccharide comprising a reactive functional group via metabolic glycol-engineering and bioorthogonal copper-free click chemistry for tumor-targeted delivery of therapeutic agents following the disclosures of Koo, Sadhukha, and Hart. The MPEP at 2141 (III) provides exemplary rationales that may support a conclusion of obviousness include: (a) 
combining prior art elements according to known methods to yield predictable results. Hence, an ordinary artisan would have readily envisage the claimed invention because: 
Koo teaches “In particular, bioorthogonal chemistry has shown powerful applications in biological fields in combination with metabolic glycoengineering. Through metabolic glycoengineering, unnatural glycans are introduced onto cells by feeding specific precursors on the basis of their intrinsic metabolism. Therefore, bioorthogonal chemical reactions can occur specifically on target living cells with
artificially introduced unnatural glycans containing particular chemical groups, such as azides” (see page 11836, right col.). Koo teaches the “technique will be highly useful for targeted delivery of nanoparticles for imaging and drug delivery” (see page 11839, right col.).
Sadhukha teaches that nanoengineered MSCs as tumor-targeted therapeutic carriers because they have exquisite tumor homing capabilities and drug-resistant properties making them ideal carriers for toxic payload (see abstract).
Hart discloses the metabolic incorporation of unnatural azido-modified sugars using MSCs.
Thus, it is deemed readily predictable combination of prior art elements and an ordinary artisan would have been motivated to use glycoengineered MSCs for targeted-drug delivery carriers of therapeutic agents (e.g. drug loaded nanoparticles) is because Sadhukha discloses they are ideal carriers due to their exquisite tumor homing capabilities and drug-resistant properties and Hart discloses that is already known in the art to metabolically glyco-engineer MSCs. Moreover, Sadhukha discloses nano-engineered MSCs loaded with high concentration of anti-cancer
agents without affecting their tumor-targeting or drug resistance properties. 

Notice of Pertinent Art
The prior art made of record and not relied upon in this office action is presented for Applicant’s consideration in potential amendments. 
	Ning (Visualizing Metabolically-Labeled Glycoconjugates of Living Cells by Copper-Free and Fast Huisgen Cycloadditions, 2008 - cited in the IDS filed on 03/16/2018) is considered of pertinent art. Ning discloses azides are emerging as attractive chemical handles for bioconjugation and “An attractive approach for installing azides into biomolecules is based on metabolic labeling whereby an azide-containing biosynthetic precursor is incorporated into biomolecules using the cells' biosynthetic machinery” (see page 1). 

	Du (Metabolic Glycoengineering: Sialic acid and beyond, 2009 - cited in the IDS filed on 03/16/2018) is considered of pertinent art. Du teaches metabolic glycoengineering to display chemical groups (e.g. ketone, azide, thiol, or alkyne-modified glycans) with bio-orthogonal to increase druggability of sugar analogs (see abstract).

Conclusion
	No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653